           Case 1:20-cv-00232-AWI-SAB Document 11 Filed 05/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   LETICIA J. SANTIAGO,                                Case No. 1:20-cv-00232-AWI-SAB

10                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST DOCKET
11          v.                                           TO REFLECT VOLUNTARY DISMISSAL

12   PROCOLLECT, INC.,                                   (ECF No. 10)

13                  Defendant.

14

15          This action was filed on February 13, 2020. (ECF No. 1.) On May 18, 2020, Plaintiff

16 filed a notice of voluntary dismissal pursuant to Rule 41(a)(1) of the Federal Rules of Civil

17 Procedure. (ECF No. 10.)

18          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

19 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”
20 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

21 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

22 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

23 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

24 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

25 the parties are left as though no action had been brought, the defendant can’t complain, and the

26 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193
27 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

28 ///


                                                     1
            Case 1:20-cv-00232-AWI-SAB Document 11 Filed 05/20/20 Page 2 of 2


 1          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

 2 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 19, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
